DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with LETAO QIN on November 3, 2021.
Claim 1 is amended as follows:
1. (Currently Amended) An apparatus for generating a pilot signal, comprising a processing unit, wherein the processing unit is configured to: 
receive an RRC message, downlink control information (DCI), or a media access control (MAC) control element (CE) through a communications unit[[the communications unit]], wherein the RRC message, the DCI, or the MAC CE comprises a cyclic shift value index; 

determine a pilot sequence based on the correlation identifier and the cyclic shift value index[[a cyclic shift value index]]; and 
generate the pilot signal based on the pilot sequence and the port number.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of amendment/remarks on November 1, 2021. Claim 1 has been amended; claim 8 has been canceled. Claims 1-6, 9, 10, 12, 13, and 15 remain pending. This communication is considered fully responsive and sets forth below.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed November 1, 2021 have been fully considered. An agreement was reached on the patentability with the examiner’s amendment. See the following for examiner’s statement of allowance.


Allowable Subject Matter
6.	Claims 1-6, 9, 10, 12, 13, and 15 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Lorenzen (US 2002/0181431) and Lee et al. (US 2010/0098005) are generally directed to techniques for the method of determining a time lapse between a trigger signal and a start of a cyclic sequence of a pilot signal of a CDMA high frequency signal, that includes simultaneously scanning and storing the trigger signal and the pilot signal; comparing the trigger signal with a trigger threshold to capture a time (t.sub.trig) to reach the trigger threshold, comparing the trigger signal with a trigger threshold to capture a time (t.sub.trig) to reach the trigger threshold, and generating a CDMA baseband signal by transforming the CDMA high frequency signal into a complex baseband, correlating the CDMA baseband signal with a cyclic reference sequence to capture the time (t.sub.pn) up to the start of the cyclic sequence of the pilot signal; and subtracting t.sub.trig from t.sub.pn to determine the lapse in time; transmitting information of resources for use in transmission of ACK/NACK signals in a mobile communication system, wherein the resources for transmission of data and resources for transmission of control information of the data are scheduled through virtual unit resources, the method identifies information of resources for receiving an ACK/NACK signal for transmission data mapped to information of at least one of a virtual unit resource allocated to the transmission data and a virtual unit resource allocated to control information of the transmission data, and receives the ACK/NACK 
However, in consideration of the claims amendment with arguments/remarks filed November 1, 2021, the authorization for the examiner’s amendment, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receive an RRC message, downlink control information (DCI), or a media access control (MAC) control element (CE) through a communications unit, wherein the RRC message, the DCI, or the MAC CE comprises a cyclic shift value index;” and “determine a pilot sequence based on the correlation identifier and the cyclic shift value index,” as specified in claim 1.
“receive the pilot signal from the terminal device,” and “wherein when a value of the correlation identifier is equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a first pattern; or when a value of the correlation identifier is not equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a second pattern,” as specified in claim 10.
Similar limitations are included in claim 13.
Dependent claims 2-6, 9, 12, and 15 are also allowable for incorporating the features recited in the independent claim.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .
							/WEI ZHAO/
Primary Examiner
Art Unit 2473